United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 05-1448/1633
                                   ___________

United States of America,            *
                                     *
      Cross-Appellant/Appellee,      * Appeal from the United States
                                     * District Court for the
      v.                             * District of Nebraska.
                                     *
Jose Huerta-Rodriguez,               * [UNPUBLISHED]
                                     *
      Appellant/Cross-Appellee.      *
                                ___________

                             Submitted: December 13, 2005
                                 Filed: December 16, 2005
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      The United States and Jose Huerta-Rodriguez both appeal the district court’s1
sentence of Huerta-Rodriguez. We affirm.


      We first note the United States did not brief the questions raised in its cross-
appeal. Instead, it urges us to affirm the district court’s sentence. We consider
questions not argued to be abandoned and do not consider them. United States v.


      1
         The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
Reinholz, 245 F.3d 765, 780 (8th Cir. 2001). We therefore only address Huerta-
Rodriguez’s appeal of his sentence of thirty-six months of imprisonment and three
years of supervised release.


       Huerta-Rodriguez argues we should remand for resentencing because his
sentence is unreasonable. In determining whether a sentence is reasonable, we
consider how the sentence measures against the factors set forth in 18 U.S.C.
§ 3553(a). United States v. Marcussen, 403 F.3d 982, 985 (8th Cir. 2005). “To make
the reasonableness determination, we ask whether the district court abused its
discretion.” United States v. Pizano, 403 F.3d 991, 995 (8th Cir. 2005).


       In the instant case, the district court carefully reviewed the § 3553(a) factors
and, based upon them, imposed a sentence lower than the presumptively reasonable
guideline range. In doing so, the district court considered the overstatement of
Huerta-Rodriguez’s criminal history and noted his prior conduct made him a
troublemaker and perhaps even “undesirable.” The court recognized the Guidelines
seek to prevent undesirable individuals from entering or reentering the United States.
Recognizing the value of specific deterrence, the district court determined a sentence
of thirty-six months of imprisonment and three years of supervised release was just
and would ensure parity among defendants, would properly account for Huerta-
Rodriguez’s background and history, and would reflect the seriousness of the offense
and promote respect for the law. We conclude the district court did not abuse its
discretion and view the sentence as being reasonable.


      We therefore affirm the district court.
                       ______________________________




                                          -2-